DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections - Warning
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In this case, claim 10 repeats word for word a limitation of the parent claim, claim 9, and therefore encompasses identical scope.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9 & 10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 11,079,405. This is a statutory double patenting rejection.
Regarding claim 9, the two claims are identical except that the patented claim states that the waveform generator is ‘configured to generate an input waveform signal …’ whereas the pending claim states that the generator is ‘configured to apply an input waveform signal …’  The forms of the signal are the same, that of stepped voltage with different voltage levels.  Any waveform generator capable of generating such a signal is capable of applying it, and vice versa.  Therefore neither claim can be infringed without infringing the other.  It is further noted that the patented claim does disclose application later, in the second clause (‘when the input waveform signal is applied to’), and the pending claim inherently discloses signal generation.
Regarding claim 10, this claim merely repeats a limitation already in both versions of claim 9.
Claim 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 11,079,405. This is a statutory double patenting rejection.
Regarding claim 11, the claims are identical except for the slight difference in wording in parent claim 9, which is addressed above.  It is also noted that the patented claims split the limitations of the pending claim 11 over claims 10 and 11, but since claim 11 depends from claim 10 and contains all the limitations of claim 10, this makes no difference in terms of infringement.
Claims 12-16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12-16 of prior U.S. Patent No. 11,079,405. This is a statutory double patenting rejection.
Regarding claims 12-16, the claims are identical except for the slight difference in wording in parent claim 9, which is addressed above.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,079,405.
Regarding claim 1, the patented claim discloses a method of detecting a ferroelectric signal from a ferroelectric film, comprising: applying an input waveform signal to the ferroelectric film (‘applying the input waveform signal to the ferroelectric film;’); scanning, by an atomic force microscope probe, over a surface of the ferroelectric film to measure a surface topography of the ferroelectric film (‘scanning, by an atomic force microscope probe of the piezoelectric force microscopy apparatus, over a surface of the ferroelectric film to measure a surface topography of the ferroelectric film;’); detecting a deflection of the atomic force microscope probe when the input waveform signal is applied to the ferroelectric film to generate a deflection signal (‘detecting a deflection of the atomic force microscope probe when the input waveform signal is applied to a pixel of the ferroelectric film to generate a deflection signal;’); generating spectrum data of the ferroelectric film based on the deflection signal (‘generating spectrum data of the pixel based on the deflection signal;’); and analyzing the spectrum data of the ferroelectric film to determine whether the spectrum data of the ferroelectric film is a ferroelectric signal or a non-ferroelectric signal (‘and analyzing the spectrum data of the pixel to determine whether the spectrum data of the pixel is a ferroelectric signal or a non-ferroelectric signal.’).
Regarding claim 2, the patented claim discloses the method of claim 1, wherein the input waveform signal includes a plurality of read voltage steps with different voltage levels (‘wherein the input waveform signal includes a plurality of read voltage steps with different voltage levels;’).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,079,405.
Regarding claim 3, the patented claim discloses the method of claim 1, further comprising: capturing a probe displacement of the atomic force microscopy probe based on the deflection signal, wherein the data spectrum of the ferroelectric film comprises the probe displacement of the atomic force microscopy probe (‘capturing a probe displacement of the atomic force microscopy probe based on the deflection signal, wherein the data spectrum of the pixel comprises the probe displacement of the atomic force microscopy probe.’ From parent claim 2),
wherein the spectrum data comprises a first probe displacement, a second probe displacement and a third probe displacement that correspond to a first read voltage step, a second read voltage step and a third read voltage step of the input waveform signal, wherein the second read voltage step is greater than the first voltage step and is greater than the third read voltage step (‘wherein the spectrum data comprises a first probe displacement, a second probe displacement and a third probe displacement that correspond to a first read voltage step, a second read voltage step and a third read voltage step of the input waveform signal, wherein the second read voltage step is greater than the first voltage step and is greater than the third read voltage step,’),
and analyzing the spectrum data of the ferroelectric film to determine whether the spectrum data of the ferroelectric film is the ferroelectric signal or the non-ferroelectric signal comprise: determining whether a difference between the second probe displacement and the first probe displacement and a difference between the second probe displacement and the third probe displacement are smaller than a threshold value, determining that the spectrum data of the ferroelectric film is the non- ferroelectric signal in response to determining that the difference between the second probe displacement and the first probe displacement and the difference between the second probe displacement and the third probe displacement are smaller than the threshold value, and determining that the spectrum data of the ferroelectric film is the ferroelectric signal in response to determining that the difference between the second probe displacement and the first probe displacement and the difference between the second probe displacement and the third probe displacement are not smaller than the threshold value (‘and analyzing the spectrum data of the pixel to determine whether the spectrum data of the pixel is the ferroelectric signal or the non-ferroelectric signal comprise: determining whether a difference between the second probe displacement and the first probe displacement and a difference between the second probe displacement and the third probe displacement are smaller than a threshold value, determining that the spectrum data of the pixel is the non-ferroelectric signal in response to determining that the difference between the second probe displacement and the first probe displacement and the difference between the second probe displacement and the third probe displacement are smaller than the threshold value, and determining that the spectrum data of the pixel is the ferroelectric signal in response to determining that the difference between the second probe displacement and the first probe displacement and the difference between the second probe displacement and the third probe displacement are not smaller than the threshold value.’).
Claims 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8 of U.S. Patent No. 11,079,405.
Regarding claims 4-8, they are identical to the patented claims aside from differences in parent claim 1, addressed above.
Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,079,405.
Regarding claim 9, the patented claim discloses a piezoelectric force microscopy apparatus, comprising: a waveform generator, configured to apply an input waveform signal to a ferroelectric film, wherein the input waveform signal includes a plurality of read voltage steps with different voltage levels (‘a waveform generator, configured to generate an input waveform signal, wherein the input waveform signal includes a plurality of read voltage steps with different voltage levels;’); an atomic force microscope probe, configured to scan over a surface of the ferroelectric film to measure a surface topography of the ferroelectric film (‘an atomic force microscope probe, configured to scan over a surface of a ferroelectric film to measure a surface topography of the ferroelectric film;’); a detector, configured to detect a deflection of the atomic force microscope probe when the input waveform signal is applied to the ferroelectric film to generate a deflection signal, wherein the deflection signal is used to generate spectrum data of the ferroelectric film (‘a detector, configured to detect a deflection of the atomic force microscope probe when the input waveform signal is applied to a pixel of the ferroelectric film to generate a deflection signal, wherein the deflection signal is used to generate spectrum data of the pixel;’); and a processor, configured to analyze the spectrum data of the ferroelectric film to determine whether the spectrum data of the ferroelectric film is a ferroelectric signal or a non-ferroelectric signal (‘and a processor, configured to analyze the spectrum data of the pixel to determine whether the spectrum data of the pixel is a ferroelectric signal or a non-ferroelectric signal.’).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,079,405.
Regarding claim 17, the patented claim discloses a method of detecting a ferroelectric signal, comprising: applying an input waveform signal to a ferroelectric film, wherein the input waveform signal includes a plurality of read voltage steps with different voltage levels (‘generating an input waveform signal, wherein the input waveform signal includes a plurality of read voltage steps with different voltage levels; applying the input waveform signal to a ferroelectric film;’); detecting a deflection of an atomic force microscope probe in response to the input waveform signal is applied to the ferroelectric film to generate a deflection signal (‘detecting a deflection of an atomic force microscope probe in response to the input waveform signal is applied to a pixel of the ferroelectric film to generate a deflection signal;’); generating spectrum data of the ferroelectric film based on the deflection signal and the input waveform signal (‘generating spectrum data of the pixel based on the deflection signal and the input waveform signal;’); and analyzing the spectrum data of the ferroelectric film by a machine learning algorithm to determine whether the spectrum data of the ferroelectric film is a ferroelectric signal or a non-ferroelectric signal (‘and analyzing the spectrum data of the pixel by a machine learning algorithm to determine whether the spectrum data of the pixel is a ferroelectric signal or a non-ferroelectric signal.’).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,079,405.
Regarding claim 18, the patented claim discloses the method of claim 17, wherein the input waveform signal includes a plurality of read voltage steps with different voltage levels (‘wherein the input waveform signal includes a plurality of read voltage steps with different voltage levels;’ from parent claim 17), the spectrum data comprises a first probe displacement, a second probe displacement and a third probe displacement that correspond to a first read voltage step, a second read voltage step and a third read voltage step of the input waveform signal, wherein the second read voltage step is smaller than the first voltage step and is greater than the third read voltage step (‘wherein the spectrum data comprises a first probe displacement, a second probe displacement and a third probe displacement that correspond to a first read voltage step, a second read voltage step and a third read voltage step of the input waveform signal, wherein the second read voltage step is smaller than the first voltage step and is greater than the third read voltage step,’),
the machine learning algorithm is performed for: determining a difference between the second probe displacement and the first probe displacement and a difference between the second probe displacement and the third probe displacement; when the difference between the second probe displacement and the first probe displacement and the difference between the second probe displacement and the third probe displacement are smaller than a threshold value, the processor determines that the spectrum data of the ferroelectric film is the non-ferroelectric signal; and when the difference between the second probe displacement and the first probe displacement and the difference between the second probe displacement and the third probe displacement are not smaller than the threshold value, the processor determines that the spectrum data of the ferroelectric film is the ferroelectric signal (‘he machine learning algorithm is performed for: determining a difference between the second probe displacement and the first probe displacement and a difference between the second probe displacement and the third probe displacement; when the difference between the second probe displacement and the first probe displacement and the difference between the second probe displacement and the third probe displacement are smaller than a threshold value, the processor determines that the spectrum data of the pixel is the non-ferroelectric signal; and when the difference between the second probe displacement and the first probe displacement and the difference between the second probe displacement and the third probe displacement are not smaller than the threshold value, the processor determines that the spectrum data of the pixel is the ferroelectric signal.’).
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-20 of U.S. Patent No. 11,079,405.
Regarding claims 19-20, they are identical to the patented claims aside from differences in parent claim 17, addressed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,396,388 (Wu et al.) and US 2005/0262930 (Shao et al.) disclose piezoelectric force microscopy apparatuses and methods that relate to ferroelectric signals but do not read on any claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881